ON MOTION

ORDER

MAYER, Circuit Judge.
Upon consideration of the joint motion in each of these cases (Lauminick v. VA, CAVC 01-0166; Smith v. VA, CAVC 01-2139; Thompson v. VA CAVC 00-1152, Bick v. VA, CAVC 01-0570; Moultrie v. VA CAVC 00-2082; and Travis v. VA CAVC 00-2081) to vacate the decision of the Court of Appeals for Veterans Claims and remand for further proceedings in view of this court’s decision in the lead case of Wilson v. Principi, 391 F.3d 1203 (Fed.Cir.2004),
IT IS ORDERED THAT:
(1) The joint motion in each case is granted.
(2) Each side in each case shall bear its own costs.